[a2011geiprsuperf_image1.jpg]


INVESCO LTD. 2011 GLOBAL EQUITY INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT – PERFORMANCE VESTING
Non-transferable
Invesco Ltd. (“Company”)
hereby awards to
Martin L. Flanagan
(“Participant” or “you”)
[Number of Shares Granted]
Restricted Shares of the Company (“Maximum Total Award”)
as of [Grant Date] (“Grant Date”)


Subject to the conditions of the Invesco Ltd. 2011 Global Equity Incentive Plan
(“Plan”) and this Award Agreement, the Company hereby issues to you the number
of Shares (“Restricted Shares”) set forth above, which shall become vested,
non-forfeitable and free of certain restrictions set forth in this Award
Agreement as follows:


On each of the next four anniversaries of the Grant Date (each, a “Determination
Date”), the number of Restricted Shares that shall become vested and
non-forfeitable shall equal 25% of the Maximum Total Award multiplied by the
greater of (i) the EPS Percentage (as defined in Exhibit 1) and (ii) the AOM
Percentage (as defined in Exhibit 1), rounded down to the nearest full Share
(the “Performance Vesting Formula”), as the same shall be calculated by the
Committee. The Committee’s good faith calculation of the number of Restricted
Shares that become vested and non-forfeitable pursuant to the Performance
Vesting Formula shall be final and binding upon you and the Company.


This Award shall be effective as of the Grant Date set forth above. By accepting
this Award Agreement, you acknowledge that you have received a copy of the
Plan’s prospectus, that you have read and understood the following Terms and
Conditions, which are incorporated herein by reference, and that you agree to
the following Terms and Conditions and the terms of the Plan and this Award
Agreement. If you fail to accept this Award Agreement within sixty (60) days
after the Grant Date set forth above, the Company may determine that this Award
has been forfeited.


ACCEPTED AND AGREED TO by the Participant as of the Grant Date set forth above.


Participant:
                    
____________________________________
                            Signature
                        
Continued on the following page


--------------------------------------------------------------------------------


TERMS AND CONDITIONS – Restricted Shares – Performance Vesting
1. Plan Controls; Restricted Shares. In consideration of this Award, you hereby
promise to honor and to be bound by the Plan and this Award Agreement, including
the following terms and conditions, which serve as the agreed basis for your
Award. The terms contained in the Plan are incorporated into and made a part of
this Award Agreement, and this Award Agreement shall be governed by and
construed in accordance with the Plan. Unless the context otherwise requires,
and solely for purposes of these Terms and Conditions, the term “Company” means
Invesco Ltd., its Subsidiaries and their respective successors and assigns, as
applicable, and the term “Employer” means Invesco Ltd. or the local Subsidiary
that employs you or their respective successors and assigns, as applicable.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to them in the Plan.
2. Restrictions and Forfeiture. The Restricted Shares may not be sold, assigned,
transferred, pledged or otherwise encumbered. Upon your Termination of Service
for any reason, other than as set forth in paragraphs (b) – (e) of Paragraph 3
hereof, you shall forfeit all of your right, title and interest in and to all
Restricted Shares, except as provided in the Second Amended and Restated Master
Employment Agreement (“Employment Agreement”) between you and Invesco Ltd.,
dated April 1, 2011, as amended from time to time, or as determined by the
Committee pursuant to Paragraph 3.1 hereof. In addition, upon each Determination
Date, you shall forfeit all of your right, title and interest in and to any
Restricted Shares that are eligible to vest and become non-forfeitable on such
date, but which fail to vest and become non-forfeitable on such date pursuant to
the Performance Vesting Formula.
3. Expiration and Termination of Restrictions. The restrictions imposed under
Paragraph 2 hereof will lapse, and the Restricted Shares will become
unrestricted Shares, upon the earliest to occur of the following, or as
otherwise provided in the Employment Agreement:
(a)
the Determination Dates, to the extent provided under the Performance Vesting
Formula, if you have not experienced a Termination of Service before such
respective dates, or

(b)
your Termination of Service due to death or Disability, or

(c)
your involuntary Termination of Service, other than for Cause, Disability or
unsatisfactory performance, as determined by the Head of Human Resources in his
sole discretion, provided that you sign and do not revoke a severance agreement
in the form stipulated by the Company, or

(d)
immediately before a Change in Control, if this Award Agreement is not assumed,
converted or replaced in connection with the transaction that constitutes the
Change in Control, or

(e)
your Termination of Service during the 24-month period following a Change in
Control either (i) by the Company other than for Cause or Disability, or (ii) by
you for Good Reason.



3.1    Discretionary Vesting. If any or all of your Restricted Shares would be
forfeited upon your voluntary Termination of Service, you may appeal the
forfeiture pursuant to the procedures established by the Committee, and the
Committee, in its sole discretion, may waive some or all of the restrictions
imposed under Paragraph 2 with respect to such Restricted Shares to the extent
permitted under the applicable guidelines adopted by the Committee.
4. Shareholder Rights. Upon issuance of the Restricted Shares, you shall have
all of the rights of a Shareholder with respect to the Restricted Shares,
including voting and dividend rights, provided, however, that any dividends
payable with respect to Restricted Shares that have not become vested and
unrestricted Shares pursuant to this Award Agreement shall be accumulated and
(i) paid to you without interest at the time that such Restricted Shares become
vested and unrestricted Shares, if ever, or as soon as administratively
practicable thereafter, but not later than March 15 of the year following the
year in which the Restricted Shares become vested and unrestricted Shares if you
are subject to U.S. federal income tax on such dividends, or (ii) forfeited if
such Restricted Shares are forfeited for any reason pursuant to this Award
Agreement.
5. [Reserved]
6. [Reserved]
7. [Reserved]
8. Employee Data Privacy. Pursuant to applicable personal data protection laws,
the Company hereby notifies you of the following in relation to your personal
data and the collection, processing and transfer (collectively, the “Use”) of
such data in relation to the Company’s grant of the Restricted Shares and your
participation in the Plan. The Use of your personal data is necessary for the
Company’s administration of the Plan and your participation in the Plan. Your
denial and/or objection to the Use of personal data may affect your
participation in the Plan. As such, you voluntarily acknowledge and consent to
the Use of personal data as described in this Paragraph 8.
The Company and the Employer hold certain personal information about you,
including your name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any Shares held by you, details of all Restricted Shares or any other
entitlement to Shares awarded, cancelled, purchased, vested, unvested or
outstanding in your favor, for the purpose of managing and administering the
Plan (“Data”). The Data may be provided by you or collected, where lawful, from
third parties, and the Company will process the Data for the exclusive purpose
of implementing, administering and managing your participation in the Plan. The
data processing will take place through electronic and non-electronic means
according to logics and procedures strictly correlated to the purposes for which
Data are collected and with confidentiality and security provisions as set forth
by applicable laws and regulations in your country of residence (and country of
employment, if different). Data processing operations will be performed
minimizing the use of personal and identification data when such data are
unnecessary for the processing purposes sought. Data will be accessible within
the Company’s organization only by those persons requiring access for purposes
of the implementation, administration and operation of the Plan and for your
participation in the Plan.
The Company and the Employer will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of your
participation in the Plan, and the Company and the Employer may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. You hereby authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of Shares on your behalf to a broker or other
third party with whom you may elect to deposit any Shares acquired pursuant to
the Plan.
You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, and (d) oppose, for legal reasons, the
Use of the Data that is not necessary or required for the implementation,
administration and/or operation of the Plan and your participation in the Plan.
You may seek to exercise these rights by contacting your Employer’s human
resources manager or Invesco, Ltd., Manager, Executive Compensation, 1555
Peachtree Street, NE, Atlanta, Georgia 30309.
9. Income Taxes and Social Insurance Contribution Withholding. Regardless of any
action the Company or the Employer takes with respect to any or all income tax
(including U.S. federal, state and local taxes and/or non-U.S. taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company and/or the Employer (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Shares, including the grant of the Restricted Shares, the
vesting of the Restricted Shares, the subsequent sale of any Shares with respect
to which any applicable restrictions have lapsed and the receipt of any
dividends or dividend equivalents; and (ii) does not commit to structure the
terms of the grant or any aspect of the Restricted Shares to reduce or eliminate
your liability for Tax-Related Items.
If your country of residence (and/or the country of employment, if different)
requires withholding of Tax-Related Items, the Company may withhold a portion of
the Restricted Shares or Shares with respect to which applicable restrictions
have lapsed that have an aggregate Fair Market Value sufficient to pay the
minimum Tax-Related Items required to be withheld with respect to the Restricted
Shares. For purposes of the foregoing, no fractional Shares or Restricted Shares
will be withheld pursuant to the grant or vesting of the Restricted Shares
hereunder. Alternatively (or in combination), the Company or the Employer may,
in its discretion, withhold any amount necessary to pay the Tax-Related Items
from your regular salary or other amounts payable to you, with no withholding of
Shares or Restricted Shares, or may require you to submit payment equivalent to
the minimum Tax-Related Items required to be withheld with respect to the Shares
or Restricted Shares by means of certified check, cashier’s check or wire
transfer. By accepting the Restricted Shares, you expressly consent to the
methods of withholding as provided hereunder. All other Tax-Related Items
related to the Restricted Shares and the vesting thereof shall be your sole
responsibility.
To the extent the Company or the Employer pays any Tax-Related Items that are
your responsibility (“Advanced Tax Payments”), the Company or the Employer shall
be entitled to recover such Advanced Tax Payments from you in any and all manner
that the Company determines appropriate in its sole discretion. For purposes of
the foregoing, the manner of recovery of the Advanced Tax Payments shall include
(but is not limited to) offsetting the Advanced Tax Payments against any and all
amounts that may be otherwise owed to you by the Company or the Employer
(including regular salary/wages,


--------------------------------------------------------------------------------


bonuses, incentive payments and Shares acquired by you pursuant to any equity
compensation plan that are otherwise held by the Company for your benefit).
10. Recovery Pursuant to Restatement of Financial Results. Notwithstanding any
other provision of this Award Agreement or the Plan, if the Company issues a
restatement of financial results to correct a material error and the Committee
determines, in good faith, that fraud or willful misconduct by you was a
significant contributing factor to the need to issue such restatement, you agree
to return immediately to the Company and to forfeit all right, title and
interest in and to the following, less any taxes paid or withheld thereon that
in the good faith determination of the Committee cannot reasonably be expected
to be recoverable by you or your estate: (i) any Restricted Shares that are
granted or that become vested, unrestricted Shares pursuant to this Award
Agreement that would not have been granted or become vested, unrestricted
Shares, as applicable, based upon the restated financial results, as determined
by the Committee in its sole discretion, (ii) any cash dividends or dividend
equivalents paid with respect to such Restricted Shares or Shares (either before
or after vesting) and (iii) if applicable, any proceeds from the disposition of
the Shares described in clause (i) above (collectively, the “Repayment
Obligation”). You agree that the Company shall have the right to enforce the
Repayment Obligation by all legal means available, including without limitation,
by withholding other amounts or property owed to you by the Company.
11. [Reserved]
12. Notice. Notices and communications under this Award Agreement must be in
writing and either personally delivered or sent by registered or certified mail,
return receipt requested, postage prepaid. Notices to the Company must be
addressed to Invesco Ltd., Manager, Executive Compensation, 1555 Peachtree
Street, NE, Atlanta, Georgia 30309, or to any other address designated by the
Company in a written notice to you. Notices to you will be directed to your
address then currently on file with the Company, or to any other address given
by you in a written notice to the Company.


13. Repatriation; Compliance with Laws. As a condition to the grant of these
Restricted Shares, you agree to repatriate all amounts attributable to the
Restricted Shares in accordance with local foreign exchange rules and
regulations in your country of residence (and country of employment, if
different). In addition, you also agree to take any and all actions, and consent
to any and all actions taken by the Company, the Employer and the Company’s
local Subsidiaries, as may be required to allow the Company, the Employer and
the Company’s local Subsidiaries to comply with local laws, rules and
regulations in your country of residence (and country of employment, if
different). Finally, you agree to take any and all actions as may be required to
comply with your personal legal and tax obligations under local laws, rules and
regulations in your country of residence (and country of employment, if
different).


14. Discretionary Nature of Plan; No Vested Rights. You acknowledge and agree
that the Plan is discretionary in nature and limited in duration, and may be
amended, cancelled or terminated by the Company, in its sole discretion, at any
time as provided under the Plan. The grant of the Restricted Shares under the
Plan does not create any contractual or other right to receive Restricted Shares
or other awards or benefits in lieu of Restricted Shares in the future. Except
as otherwise provided in the Employment Agreement, future awards, if any, will
be at the sole discretion of the Committee, including, but not limited to, the
form and timing of an award, the number of Shares subject to an award and the
vesting provisions.


15. [Reserved]


16. [Reserved]


17. Use of English Language. You acknowledge and agree that it is your express
intent that this Award Agreement, the Plan and all other documents, notices and
legal proceedings entered into, given or instituted with respect to the
Restricted Shares be drawn up in English. If you have received this Award
Agreement, the Plan or any other documents related to the Restricted Shares
translated into a language other than English, and if the meaning of the
translated version is different from the English version, the English version
shall control.


18. Addendum to Award Agreement. Notwithstanding any provisions in this Award
Agreement to the contrary, the Restricted Shares shall be subject to any special
terms and conditions for your country of residence (and country of employment,
if different), as may be set forth in an addendum to this Award Agreement
(“Addendum”). Further, if you transfer residency and/or employment to another
country as may be reflected in an Addendum to this Award Agreement, the special
terms and conditions for such country will apply to your Restricted Shares to
the extent the Company determines, in its sole discretion, that the application
of such terms and conditions is necessary or advisable in order to comply with
local law or to facilitate the administration of the Plan. Any applicable
Addendum shall constitute part of this Award Agreement.


19. Electronic Delivery. The Committee may, in its sole discretion, decide to
deliver any documents related to the Restricted Shares by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.


T&C – Flanagan Performance


16373055.2


















--------------------------------------------------------------------------------














































































--------------------------------------------------------------------------------
























2011 GEIP RSA Perf Agreement - Flanagan (Feb 2012).doc






--------------------------------------------------------------------------------


EXHIBIT 1
TO THE
INVESCO LTD. 2011 GLOBAL EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT – PERFORMANCE VESTING




EPS Percentage    =     ( EPSreported - EPSmin)
            (EPSmax - EPSmin)


AOM Percentage =    ( AOMreported - AOMmin) 
            (AOMmax - AOMmin)


For purposes of this Exhibit 1, the terms used above shall have the following
meanings:


“EPSreported” means the adjusted diluted earnings per share of Invesco Ltd.
(“Invesco”) for the most recent fiscal year ending before the Determination
Date, as set forth in Invesco’s periodic or current reports filed with the
Securities and Exchange Commission pursuant to Sections 13 or 15(d) of the
Exchange Act of 1934 (the “SEC Reports”).


“EPSmin” means $0.75.


“EPSmax” means $1.10.


“AOMreported” means the adjusted operating margin of Invesco for the most recent
fiscal year ending before the Determination Date, as set forth in the SEC
Reports.


“AOMmin” means 22%.


“AOMmax” means 25.5%.


The terms “adjusted diluted earnings per share” and “adjusted operating margin”
as used herein shall have the meanings attributed to such terms in the SEC
Reports.


Notwithstanding the foregoing, neither the EPS Percentage nor the AOM Percentage
shall be greater than 100% or less than 0%.
